NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     Internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3062-19

MICHAEL J. KELSEY,

          Plaintiff-Appellant,

v.

PLYMOUTH ROCK ASSURANCE,
d/b/a PLYMOUTH ROCK
MANAGEMENT COMPANY OF
NEW JERSEY, d/b/a HIGH
POINT PREFERRED
INSURANCE COMPANY,

     Defendant-Respondent.
______________________________

                   Submitted October 6, 2021 – Decided November 5, 2021

                   Before Judges Whipple and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Morris County, Docket No. DC-
                   001923-19.

                   Michael J. Kelsey, appellant pro se.

                   Tango, Dickinson, Lorenzo, McDermott & McGee,
                   LLP, attorneys for respondent (Richard M. Tango, of
                   counsel; Michael W. Cartelli, on the brief).
PER CURIAM

      In this appeal, we considered whether the trial court abused its discretion

in granting the defendant Plymouth Rock Assurance, d/b/a Plymouth Rock

Management Company of New Jersey, d/b/a High Point Preferred Insurance

Company (High Point)'s Rule 4:23-5(a)(2) motion for a dismissal with

prejudice for plaintiff's failure to provide discovery. The trial court's January

2020 order only stated: "Plaintiff has failed to demonstrate compliance with

Rule 4:23-5(a)(2)." We reverse.

      Plaintiff Michael J. Kelsey's complaint alleged that a snowstorm

damaged his primary residence on March 8, 2018, and that he reported the

damage to defendant High Point in November 2018, but High Point denied the

insurance claim. On March 8, 2019, Kelsey sued High Point for damages.

      On June 3, 2019, the court entered an order dismissing Kelsey's

complaint without prejudice for failure to provide discovery pursuant to Rule

4:23-5.   On September 12, 2019, High Point moved to dismiss Kelsey's

complaint with prejudice for failure to provide discovery pursuant to Rule

4:23-5. By letter dated October 1, 2019, High Point notified Kelsey that:

            [The] order can be vacated only by a formal motion.
            You must fully respond to demand for discovery
            pursuant to R. 4:17, R. 18-1 or R. 4:19 and served on
            behalf of High Point Preferred Insurance prior to the

                                                                          A-3062-19
                                      2
              filing of such motion, and you must pay a restoration
              fee of $100[] if the motion to vacate is made within
              [thirty] days after entry of this order, and in the
              amount of $300[] if the motion is made thereafter. . . .

              Failure to file such a motion within [sixty] days after
              the entry of this order may result in the imposition of
              counsel fees and the assessment of costs against you
              or may forever preclude the restoration of the
              pleading(s) filed on your behalf.

On September 30, 2019, the court denied High Point's motion because "it

fail[ed] to comply with R. 4:23-5(a) because it d[id] not recite the verbiage

required in Appendix II-B."

      On November 27, 2019, Kelsey filed a motion opposing High Point's

interrogatories and to limit interrogatories to twenty-five questions "with no

sub-parts."     Kelsey asserted that he could not complete High Point's

interrogatories due to his "medical disorders and disabilities" and because the

questions "caused annoyance, additional expense, oppression and undue

burden."

      On December 5, 2019, High Point filed a second motion to dismiss

Kelsey's complaint with prejudice for failure to provide discovery pursuant to

Rule 4:23-5. High Point also filed a certification of counsel stating "[t]he

motion to dismiss the [c]omplaint with prejudice has been served upon

plaintiff in accordance with R. 4:23-5([a]) and the verbiage required in

                                                                         A-3062-19
                                        3
[A]ppendix II-B." On December 5, 2019, High Point advised Kelsey by letter

that:

              [A] motion has been filed with the court by High Point
              Preferred Insurance Company seeking to dismiss with
              prejudice the pleading(s) filed on your behalf. This
              relief is being requested because a previous order of
              dismissal without prejudice was entered and you have
              still not fully responded to demands for discovery
              pursuant to R. 4:17, R. 4:18-1 or R. 4:19. If this
              motion is granted, your claim will be dismissed and
              may not be subject to restoration or your answer will
              be stricken and judgment by default may be entered
              against you.

        On January 6, 2020, the court issued an order dismissing Kelsey's

complaint with prejudice for failure to provide discovery pursuant to Rule

4:23-5. The order stated: "Plaintiff has failed to demonstrate compliance with

Rule 4:23-5(a)(2)." The court made no additional findings but denied Kelsey's

motion, to oppose and limit High Point's interrogatories, as moot.

        "[T]he standard of review for dismissal of a complaint with prejudice for

discovery misconduct is whether the trial court abused its discretion, a

standard that cautions appellate courts not to interfere" absent injustice. See

Abtrax Pharms., Inc. v. Elkins-Sinn, Inc., 139 N.J. 499, 517 (1995).

Accordingly, "[a] trial court has inherent discretionary power to impose

sanctions for failure to make discovery, subject only to the requirement that


                                                                          A-3062-19
                                        4
they be just and reasonable in the circumstances."        Id. at 513 (quoting

Calabrese v. Trenton State Coll., 162 N.J. Super. 145, 151-52 (App. Div.

1978), aff'd, 82 N.J. 321, 413 (1980)). A trial court abuses its discretion when

its "decision [is] made without a rational explanation, inexplicably departed

from established policies, or rested on an impermissible basis." United States

v. Scurry, 193 N.J. 492, 504 (2008) (quoting Flagg v. Essex Cnty. Prosecutor,

171 N.J. 561, 571 (2002)).

      "[B]ecause dismissal with prejudice is 'the ultimate sanction,' it should

be imposed 'only sparingly' and 'normally . . . ordered only when no lesser

sanction will suffice to erase the prejudice suffered by the non-delinquent

party.'" Salazar v. MKGC Design, 458 N.J. Super. 551, 561-62 (App. Div.

2019) (alteration in original) (quoting Robertet Flavors v. Tri-Form Constr.,

Inc., 203 N.J. 252, 274 (2010)).

      Rule 4:23-5 "authorizes motions and sanctions [for] a party's failure to

make discovery," id. at 560, and "codifie[s] a two-step procedural paradigm

. . . before the [court can impose a] sanction of dismissal of a complaint with

prejudice for failing to answer interrogatories or provide other discovery."

Thabo v. Z Transp., 452 N.J. Super. 359, 369 (App. Div. 2017) (citing St.

James AME Dev. Corp. v. City of Jersey City, 403 N.J. Super. 480, 484 (App.


                                                                         A-3062-19
                                      5
Div. 2008)). A court must "scrupulously follow[] and technically compl[y]

with" the procedural steps.      See ibid. (citing Sullivan v. Coverings &

Installation, Inc., 403 N.J. Super. 86, 95 (App. Div. 2008)).

      Parties and the court must first adhere to Rule 4:23-5(a)(1) for dismissal

without prejudice, before proceeding under Rule 4:23(a)(2) for dismissal with

prejudice. Thus, the first step provides:

            If a demand for discovery pursuant to R. 4:17, R. 4:18,
            or R. 4:19 is not complied with and no timely motion
            for an extension or a protective order has been made,
            the party entitled to discovery may . . . move, on
            notice, for an order dismissing or suppressing the
            pleading of the delinquent party. The motion shall be
            supported by an affidavit reciting the facts of the
            delinquent party's default and stating that the moving
            party is not in default in any discovery obligations
            owed to the delinquent party. Unless good cause for
            other relief is shown, the court shall enter an order of
            dismissal or suppression without prejudice. Upon
            being served with the order of dismissal or
            suppression without prejudice, counsel for the
            delinquent party shall forthwith serve a copy of the
            order on the client by regular and certified mail, return
            receipt requested, accompanied by a notice in the form
            prescribed by Appendix II-A of these rules,
            specifically explaining the consequences of failure to
            comply with the discovery obligation and to file and
            serve a timely motion to restore. If the delinquent
            party is appearing pro se, service of the order and
            notice hereby required shall be made by counsel for
            the moving party. The delinquent party may move on
            notice for vacation of the dismissal or suppression
            order at any time before the entry of an order of

                                                                         A-3062-19
                                       6
      dismissal or suppression with prejudice. The motion
      shall be supported by affidavit reciting that the
      discovery asserted to have been withheld has been
      fully and responsively provided . . . .

      [R. 4:23-5(a)(1).]

The second step allows for dismissal with prejudice.

      If an order of dismissal or suppression without
      prejudice has been entered pursuant to paragraph
      (a)(1) of this rule and not thereafter vacated, the party
      entitled to the discovery may, after the expiration of
      [sixty] days from the date of the order, move on notice
      for an order of dismissal or suppression with
      prejudice. The attorney for the delinquent party shall,
      not later than [seven] days prior to the return date of
      the motion, file and serve an affidavit reciting that the
      client was previously served as required by
      subparagraph (a)(1) and has been served with an
      additional notification, in the form prescribed by
      Appendix II-B, of the pendency of the motion to
      dismiss or suppress with prejudice. In lieu thereof, the
      attorney for the delinquent party may certify that
      despite diligent inquiry, which shall be detailed in the
      affidavit, the client's whereabouts have not been able
      to be determined and such service on the client was
      therefore not made.        If the delinquent party is
      appearing pro se, the moving party shall attach to the
      motion a similar affidavit of service of the order and
      notices or, in lieu thereof, a certification as to why
      service was not made. Appearance on the return date
      of the motion shall be mandatory for the attorney for
      the delinquent party or the delinquent pro se party.
      The moving party need not appear but may be required
      to do so by the court. The motion to dismiss or
      suppress with prejudice shall be granted unless a
      motion to vacate the previously entered order of

                                                                  A-3062-19
                                7
              dismissal or suppression without prejudice has been
              filed by the delinquent party and either the demanded
              and fully responsive discovery has been provided or
              exceptional circumstances are demonstrated.

              [R. 4:23-5(a)(2).]

      We reverse and remand for the following reason. The trial court abused

its discretion by failing to make findings and by giving a bare explanation

when it granted High Point's motion to dismiss with prejudice for Kelsey's

failure to provide discovery pursuant to Rule 4:23-5. The court's one-sentence

rationale – "Plaintiff has failed to demonstrate compliance with Rule 4:23-

5(a)(2)" – is plainly insufficient.

      The panel further notes that when delinquent parties appear pro se, Rule

4:23-5(a)(2) specifically requires that "the moving party shall attach to the

motion an affidavit of service of the order and notices or, in lieu thereof, a

certification as to why service was not made." The record before us does not

show that High Point attached an affidavit of service to the motion in

conformance with the rule.

      Thus, the dismissal order is vacated, and plaintiff's complaint is

reinstated.   The trial court shall conduct a management conference within

thirty-five days, then enter a discovery order specifying the remaining

discovery needed and the deadlines for completion. Plaintiff shall, therefore,

                                                                       A-3062-19
                                       8
have explicit notice of his discovery obligations and the consequences of

failing to discharge those obligations within the proscribed time.

      Our opinion should not be read as precluding defendant from seeking

fees or appropriate sanctions stemming from the motion practice necessitated

by plaintiff's failure to provide discovery. See R. 4:23-5(a)(3). Nor should it

be read to preclude defendant from moving to dismiss plaintiff's complaint

with prejudice based on any future failure to provide discovery.

      Reversed and remanded for proceedings consistent with this opinion.

We do not retain jurisdiction.




                                                                        A-3062-19
                                       9